NOT FOR PUBLICATION IN WEST'S HAWAII REPORTS OR THE PACIFIC REPORTER




                                            Electronically Filed
                                            Intermediate Court of Appeals
                                            CAAP-XX-XXXXXXX
                                            21-DEC-2022
                                            07:56 AM
                                            Dkt. 51 OAWST




                        NO. CAAP-XX-XXXXXXX

               IN THE INTERMEDIATE COURT OF APPEALS

                      OF THE STATE OF HAWAI#I


                ASSOCIATION OF APARTMENT OWNERS OF
         LILIUOKALANI GARDENS, by its Board of Directors
                        Plaintiff-Appellee,
                                 v.
        NIKOLAS NIKOLAIDIS, dba TKO ENVIROWASTE EQUIPMENT
       CONTRACTORS; TKO RUBBISH & RECYCLING EQUIPMENT LLC;
                  TERRI LO, Defendants-Appellants

        APPEAL FROM THE CIRCUIT COURT OF THE FIRST CIRCUIT
                    (CIVIL NO. 1CSP-XX-XXXXXXX)


           ORDER APPROVING STIPULATION TO DISMISS APPEAL
(By:   Wadsworth, Presiding Judge, and Nakasone and McCullen, JJ.)
           Upon consideration of the December 12, 2022 Stipulation
for Dismissal of Appeal with Prejudice filed by Plaintiff-
Appellee Association of Apartment Owners of Liliuokalani Gardens,
by its Board of Directors, the papers in support, and the record,
it appears that: (1) the appeal has been docketed; (2) the
parties stipulate to dismiss this appeal with prejudice pursuant
to Hawai#i Rules of Appellate Procedure Rule 42(b) and bear their
own attorneys' fees and costs; and (3) the stipulation is dated
and signed by counsel for all parties appearing in this appeal.
 NOT FOR PUBLICATION IN WEST'S HAWAII REPORTS OR THE PACIFIC REPORTER

          Therefore, IT IS HEREBY ORDERED that the Stipulation
for Dismissal of Appeal with Prejudice is approved, and the
appeal is dismissed with prejudice. The parties shall bear their
own attorneys' fees and costs.

          DATED:   Honolulu, Hawai#i, December 21, 2022.


                                      /s/ Clyde J. Wadsworth
                                      Presiding Judge


                                      /s/ Karen T. Nakasone
                                      Associate Judge


                                      /s/ Sonja M.P. McCullen
                                      Associate Judge




                                  2